Citation Nr: 0935472	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and S. A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to June 
2006.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Regional 
Office.  

In March 2009, during the course of the appeal, the Veteran 
had a hearing at the Regional Office before the Veterans Law 
Judge whose signature appears at the end of this document.  

On appeal the Veteran has claimed entitlement to retraining 
under the vocational rehabilitation program.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has a psychiatric disability as 
a result of multiple traumatic events in service.  Therefore, 
he maintains that service connection for PTSD is warranted.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.304(f) (2008).  

After reviewing the current evidence of record, the Board 
finds that further efforts are in order to attempt to verify 
the claimed stressors and/or the Veteran's presence at the 
site of the stressor.  Therefore, further development of the 
record is warranted.

Generally, the Veteran has cited two stressors associated 
with his PTSD.  He reports that while in basic training 
between June and September 2002, at Fort Knox, Kentucky, a 
soldier, identified as Private Lemons of Alabama, committed 
suicide by shooting himself in the face during training on 
the rifle range.  The Veteran testified that Private Lemons 
was in the foxhole next to his and that he witnessed the 
event.  Although VA has attempted without success to verify 
that stressor through the Joint Services Records Research 
Center, there are other agencies who could aid in the 
verification of that stressor but have not yet been 
contacted.  

The Veteran also reports that while stationed in Iraq, there 
was a fire at an indoor firing range in which a soldier named 
Adams was killed and a friend named Chris Weber was severely 
burned.  Through a Department of Defense news release, the 
Joint Services Records Research Center has been able to 
verify that a Private Adams was killed in a fire at an indoor 
firing range in Baghdad, Iraq, on August 21, 2003.  However, 
the Joint Services Records Research Center has been unable to 
verify that the Veteran witnessed the event.  Although the 
news release indicated that the accident was under 
investigation, a copy of the investigation report has not 
been associated with the claims folder.

Finally, the Board notes that the report of the Veteran's 
March 2006 service separation examination is, in large part, 
illegible, and that further efforts are in order to secure a 
legible copy.

In light of the foregoing further development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is remanded for the following actions:

1.  Through official channels, such as 
the National Personnel Records Center, 
request a legible copy of the report of 
the Veteran's March 2006 service 
separation examination.  Also request 
that the Veteran provide any service 
treatment records he may have in his 
possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain the requested records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c) (2008).

2.  Through official channels, such as 
the Post Commander, Fort Knox, Kentucky; 
the Commander, United States Army 
Training and Doctrine Command, Fort 
Monroe, Virginia; and the Office of the 
Provost Marshal General of the Army, the 
Pentagon, Arlington, Virginia; request 
verification of Private Lemons suicide 
which reportedly occurred during the 
Veteran's basic combat training from June 
2002 through August 2002.  In particular, 
request a copy of the investigation of 
the incident, including, but not limited 
to, a copy of the associated Serious 
Incident Report.  If the requested 
records are unavailable from the 
identified agencies, request that each 
agency furnish a potential alternate 
location of such records.

Also request that the Veteran provide any 
pertinent records he may have in his 
possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain the requested records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c) (2008).

3.  Request that the Veteran list all of 
the personnel and their units of 
assignment, who were present at Private 
Lemons' suicide and at the August 21, 
2003 fire which killed Private Adams.  
Also request that the Veteran provide 
statements from any fellow service 
personnel who may be able to corroborate 
his testimony.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

4.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The Veteran need 
take no action unless he is notified to do so.  However, he 
is advised that he has the right to submit any additional 
evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

